Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tidwell on January 26, 2022.

The application has been amended as follows: 

	In claim 23, line 9, after the after the second occurrence of “wherein the” --power end has-- has been inserted.
In claim 23, line 10, after “motors” “are” has been deleted.

Claim 26 has been rewritten as follows:
--26. (Amended) The system of claim 23, further comprising a planetary assembly disposed at each of the first and second ends of the power end, each planetary assembly coupling the respective gear reduction assembly to the pump crankshaft.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment of the claims to incorporate subject matter indicated as allowable in the previous Office action; along with the cancelation of corresponding subject matter in the parent application 16/647,832 have overcome all previous rejections It is noted that the cancelation of the claims in the parent application has obviated the need for the filing f a Terminal Disclaimer in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
January 26, 2022